Citation Nr: 0930430	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  05-07 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her son



ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The Veteran had active military service from August 1950 to 
April 1952.  The Veteran died on October [redacted], 2003.  The 
appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC) in Philadelphia, Pennsylvania.

In April 2006, the appellant and her son testified during a 
hearing before the undersigned Veterans Law Judge; a 
transcript of that hearing is of record and has been 
reviewed.

This matter was previously before the Board in December 2006 
at which time it was remanded to the Appeals Management 
Center for further development.  It has been returned to the 
Board for further appellate consideration.


FINDINGS OF FACT

1.  Prior to the Veteran's death, he was service connected 
for intervertebral disc syndrome, evaluated as 60 percent 
disabling.  He also had entitlement to individual 
unemployability effective from June 6, 1996.  

2.  In October 2003, the Veteran died from cardiac arrhythmia 
due to ischemic cardiomyopathy due to coronary artery disease 
and pneumonia as contributing factor.  

3.  These disorders were not manifested in service and were 
unrelated to service; and neither cardiac arrhythmia, 
ischemic cardiomyopathy nor coronary artery disease were 
manifested to a degree of 10 percent within one year of 
service separation.  These disorders were not caused or 
aggravated by the Veteran's service-connected intervertebral 
disc syndrome.  

4.  The Veteran's service-connected disability did not cause 
or contribute substantially or materially to his death. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for the 
cause of the Veteran's death have not been met.  38 U.S.C.A. 
§§ 1110, 1310, 5107 (West 2002);  38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.312 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107(West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159 (2008).  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.

In the context of a claim for cause of death benefits, as in 
this case, section 5103(a) notice must include (1) a 
statement of the conditions, if any, for which a Veteran was 
service connected at the time of his death; (2) an 
explanation of the evidence and information required to 
substantiate a cause of death claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a 
Dependency and Indemnity Compensation (DIC) claim based on a 
condition not yet service connected.  Hupp v.  Nicholson, 21 
Vet. App. 342, 352-53 (2007).  While there are particularized 
notice obligations with respect to a claim for DIC benefits, 
there is no preliminary obligation on the part of VA to 
conduct a predecisional adjudication of the claim prior to 
providing a section 5103(a)-compliant notice.

The appellant was given VCAA notice letters in November 2003 
and in February 2007.  These letters do not completely 
satisfy the requirements noted in the Hupp case.  The Board 
finds, however, that the appellant is not prejudiced.  In 
this regard, the appellant and her representative have 
demonstrated that they had actual knowledge of what was 
necessary to substantiate the claim of service connection for 
the cause of the Veteran's death and the requirements listed 
in the Hupp case.  This was clearly articulated during the 
April 2006 Board hearing and in written arguments made by the 
appellant and her representative.  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In this case, VA obtained service, VA, and private 
medical records, and obtained a VA medical opinion in May 
2008.  The appellant was afforded a hearing where she and her 
son proffered testimony in support of her claim.  

In light of the foregoing, the Board will proceed with an 
adjudication of the appellant's claim.


II.  Service Connection for Cause of Death

The Veteran died in October 2003.  At the time of his death, 
he was service connected for intervertebral disc syndrome, 
evaluated as 60 percent disabling.  He had no other service-
connected disabilities.  A total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU) had been granted effective June 6, 1996.

The appellant essentially claims that the pain medications 
the Veteran took for his service-connected back disability 
contributed to his heart condition and his ultimate demise or 
in the alternative, she contends that the Veteran's heart 
conditions developed because he was wheelchair-bound due to 
his service-connected back disability and the resulting 
inactivity compromised his cardiovascular health thereby 
becoming a material factor in causing his death.

To establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  The 
death of a Veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or the 
contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.312 (2008).

The issue involved will be determined by exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the Veteran, including, 
particularly, autopsy reports.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).  

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the Veteran  
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death", thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 
C.F.R. § 3.312(c)(1).  If the service-connected disability 
affected a vital organ, consideration must be given to 
whether the debilitating effects of the service-connected 
disability rendered the Veteran less capable of resisting the 
effects of other diseases.  38 C.F.R. § 3.312(c)(3).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Cardiovascular disease may be presumed to have been 
incurred in service if it is manifest to a degree of 10 
percent within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002);  38 C.F.R. §§ 
3.307, 3.309 (2008). 

The record is absent for any probative evidence showing that 
the Veteran's service-connected disability was the principal 
or a contributory cause of his death.  The appellant's 
theories concerning the claim of serice connection for the 
cause of the Veteran's death fails based on the competent 
probative evidence of record.

The death certificate indicates that the Veteran's death was 
due to cardiac arrhythmia, ischemic cardiomyopathy, coronary 
artery disease and pneumonia.  Service medical records are 
silent regarding complaints, treatment or findings for any of 
the disorders shown to have caused the Veteran's death; 
neither is there any medical evidence to show that a 
cardiovascular disorder was manifested to a compensable 
degree within one year following the Veteran's separation for 
active military service.

A VA medical opinion was obtained in May 2008.  The examiner 
reviewed the claims folder.  In addressing the contention 
that the pain medications that the Veteran took contributed 
to his heart condition, the examiner noted that the Veteran 
was not on medicine such as Vioxx or Celebrex (medicines 
controversial for increasing the risks of cardiovascular 
causes of morbidity and mortality) for the treatment of his 
lower back pain and at the time of his death he was not on 
methadone for the treatment of lower back pain (methadone has 
been reported as causing a long "QT" syndrome leading to 
sudden death) and the aforementioned medicines prescribed for 
the Veteran's lower back pain were not medicines which are 
known to be associated with an increased risk for 
cardiovascular morbidity and mortality and cannot be reported 
as having anything whatsoever to do with the Veteran's death.  
He further noted that he knew of no literature which reads 
that chronic lower back pain - no matter what its cause - is 
a risk factor for ischemic heart disease.  He commented that 
the Veteran died an arrhythmic death, a consequence of his 
ischemic heart disease and no matter what the physiologic 
state of the rest of his body, whether good, bad, or 
indifferent, that state would be medically irrelevant in the 
case of an arrhythmic cause of death.  He opined that it is 
not at all likely that the Veteran's service-connected back 
disability caused debilitating effects and general impairment 
of health to an extent that it rendered him materially less 
capable of resisting the effects of his heart problems.  He 
further commented that the Veteran lived to be seventh-four 
years of age with a long history of heart disorder and 
longstanding lower back pain.  The examiner stated that there 
was no medical literature that reads that chronic lower back 
pain of the type that the Veteran had accelerates death so 
that it is not at all likely that the Veteran's service-
connected back disability was of such severity as to have a 
material influence in accelerating death in the event that 
the service-connected disability was progressive or 
debilitating.

The VA examiner's opinion is persuasive and probative of the 
issue at hand because he reviewed the record and provided an 
explanation for his statements.  It appears that he did some 
medical research before concluding that there was no support 
for a finding that there was a causal relationship between 
the Veteran's service-connected low back disability, 
including medication taken for such, and his cardiovascular 
disease.  

Moreover, the VA physician's opinion is against a finding 
that the Veteran's death was cause by the limited mobility he 
had due to being confined to a wheelchair.  In this regard, 
the physician specifically stated the Veteran died an 
arrhythmic death, a consequence of his ischemic heart disease 
and no matter what the physiologic state of the rest of his 
body, whether good, bad, or indifferent, that state would be 
medically irrelevant in the case of an arrhythmic cause of 
death.  He opined that it is not at all likely that the 
Veteran's service-connected back disability caused 
debilitating effects and general impairment of health to an 
extent that it rendered him materially less capable of 
resisting the effects of his heart problems.  The examiner 
stated that there was no medical literature that reads that 
chronic lower back pain of the type that the Veteran had 
accelerates death so that it is not at all likely that the 
Veteran's service-connected back disability was of such 
severity as to have a material influence in accelerating 
death in the event that the service-connected disability was 
progressive or debilitating.

Under the circumstances, the Board finds that the disability 
for which the Veteran was service connected at the time of 
his death was not the principal or contributory cause of his 
death.  See 38 C.F.R. § 3.312(c).  Because the evidence shows 
that the Veteran's death was not caused by a disability for 
which service connection had been established at the time of 
death or for which service connection should have been 
established, or that the service-connected back disability 
contributed to cause death, the appellant's claim is denied.  

While the appellant may feel that the Veteran's service-
connected disability caused or contributed substantially and 
materially to his death or caused the disorders causing his 
death, as a lay  person, she is not competent to provide a 
probative opinion on a medical matter such as etiology; such 
matters require medical expertise.  38 C.F.R. § 3.159(a)(1) 
(2008) (Competent medical evidence means evidence provided by 
a person who is qualified through education, training or 
experience to offer medical diagnoses, statements, or 
opinions); see Duenas v. Principi, 18 Vet. App. 512, 520 
(2004); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  

For the reasons and bases provided above, the preponderance 
of the evidence in this case is against the appellant's claim 
for service connection for the cause of the Veteran's death.  
See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  The 
evidence in this case is not so evenly balanced so as to 
allow for application of the benefit of the doubt rule as 
required by law and VA regulations.  See 38 U.S.C.A. § 




	(CONTINUED ON NEXT PAGE)


5107 (West 2002).  Accordingly, the claim for service 
connection for the Veteran's cause of death is denied.  


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


